UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the quarter ended December 31, 2009 Commission File Number 000-25383 Infosys Technologies Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o TABLE OF CONTENTS DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 EXHIBIT 99.2 EXHIBIT 99.3 EXHIBIT 99.4 EXHIBIT 99.5 EXHIBIT 99.6 EXHIBIT 99.7 EXHIBIT 99.8 EXHIBIT 99.9 EXHIBIT 99.10 EXHIBIT 99.11 EXHIBIT 99.12 EXHIBIT 99.13 DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION We hereby furnish the United States Securities and Exchange Commission with copies of the following information concerning our public disclosures regarding our results of operations and financial condition for the quarter ended December 31, 2009. The following information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On January 12, 2010, we announced our results of operations for the quarter ended December 31, 2009. We issued press releases announcing our results under International Financial Reporting Standards (“IFRS”) and Indian GAAP, copies of which are attached to this Form 6-K as Exhibits 99.1 and 99.2, respectively. On January 12, 2010, we held a press conference to announce our results, which was followed by a question and answer session with those attending the press conference. The transcript of this press conference is attached to this Form 6-K as Exhibit 99.3. In our press conference, we used a presentation entitled "Performance of the Infosys group for the Third Quarter ended December 31, 2009", which we have attached to this Form 6-K as Exhibit 99.4. We have also made available to the public on our web site, www.infosys.com, a fact sheet that provides details on our profit and loss account summary for the quarters ended December 31, 2009 and 2008 (as per Indian GAAP); revenue by geographical segment, service offering, project type, and industry classification; information regarding our client concentration; employee information and metrics; infrastructure information; consolidated IT services information; and reconciliation of accounts as per Indian GAAP and IFRS. We have attached this fact sheet to this Form 6-K as Exhibit 99.5. On January 12, 2010, we also held two teleconferences with investors and analysts to discuss our results. Transcripts of those two teleconferences are attached to this Form 6-K as Exhibits 99.6 and 99.7, respectively. Our officers held a question and answer session with analysts from CNBC India on January 12, 2010. The transcript of this question and answer session is attached to this Form 6-K as Exhibit 99.8. We placed advertisements in certain Indian newspapers concerning our results of operations for the quarter ended December 31, 2009, under Indian GAAP. A copy of the form of this advertisement is attached to this Form 6-K as Exhibit 99.9. We have made available to the public on our web site, www.infosys.com, the following: Unaudited Condensed Financial Statements in compliance with IFRS; Unaudited Condensed Financial Statements in compliance with IFRS in Indian Rupees and the Review Report; Indian GAAP Balance Sheet, Profit & Loss Account, Cash Flow statement, Schedules, Notes on Accounts and Auditors Report for the quarter and nine months ended December 31, 2009; Indian GAAP Consolidated Balance Sheet, Consolidated Profit & Loss Account, Consolidated Cash Flow statement, Consolidated Schedules, Consolidated Notes on Accounts and Auditors Report for the quarter and nine months ended December 31, 2009. We have attached these documents to this Form 6-K as Exhibits 99.10, 99.11, 99.12, and 99.13 respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly organized. Infosys Technologies Limited /s/ S. Gopalakrishnan S. Gopalakrishnan Date: January15, 2010 Chief Executive Officer INDEX TO
